Title: From Thomas Jefferson to Stephen Cathalan, Jr., 6 November 1792
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Sir
Philadelphia Nov. 6. 1792.

I have to acknolege the receipt of your favors of Mar. 11. Apr. 15. May 1. July 20. Aug. 1. and Aug. 24. The letter of the Mayor and municipality of Marseilles to the President is received and the inclosed is a letter to them from myself in answer, the subject falling within my department. I fear the apprehensions of the Barbary  cruisers will lessen much the supplies you might otherwise have recieved from our plentiful harvest. Could the French ships which come here from your Atlantic ports for tobacco be induced to take flour for the Mediterranean and leave their tobacco to be carried by our vessels, it would be a sensible advantage to you. But the late regulations of your assemblée constituante have made the carriage of tobacco so profitable to French ships that they abandon all other business for that, and the void they leave in that other business is filled up by the English, who become the carriers of what the French used to be. This regulation, so hostile to us, without bringing any benefit to France because she had no surplus shipping to employ, we trust will be rectified in the first moment of leisure by your legislature.—Your conduct, mentioned in your letter of Aug. 1. is perfectly approved, every expression of union and friendship between your nation and ours, being pleasing to us.—Having very early determined to retire from the office I hold at the expiration of the first period of four years marked by our constitution, and that taking place in the beginning of March next, you will be pleased not to direct your succeeding public letters to me by name, but ‘To the Secretary of state for the United States at Philadelphia.’—I shall perhaps from my retreat give you the trouble of hearing from me sometimes, as I shall be always glad to recieve your letters, and to avail myself of every occasion of rendering you service, and of repeating to you those assurances of esteem & respect with which I am Dr. Sir your most obedt & most humble servt

Th: Jefferson

